233 F.2d 620
CARL-MAYER CORPORATION and Ben C. Boer, Executor of the Estate of Carl F. Mayer, Deceased, Defendants-Cross-Appellants,v.THE FOUNDRY EQUIPMENT COMPANY, Plaintiff-Cross-Appellee.
No. 12648.
United States Court of Appeals Sixth Circuit.
April 30, 1956.

Appeal from the United States District Court for the Northern District of Ohio, Cleveland; Emerich B. Freed, Judge.
McCoy, Greene & TeGrotenhuis, Benjamin C. Boer, Cleveland, Ohio, for Carl-Mayer Corp., et al.
Oberlin & Limbach, Lawrence C. Spieth, Cleveland, Ohio, for The Foundry Equipment Co.
Before SIMONS, Chief Judge, and McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of record, the briefs of the parties, and the arguments of counsel in open court, and the court being duly advised,


2
Now, therefore, it is hereby ordered, adjudged, and decreed that the defendants and cross-appellants take nothing by their cross-appeal. D.C., 128 F. Supp. 640.